DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.  Therefore the restriction is made final herein

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-5, 7-10, 12-21 are considered eligible subject matter.  The claims, even if interpreted as an abstract idea, contain limitations that provide a practical application: robot control.

Claim Objections
Claim 4 is objected to because of the following informalities:  The examiner believes claim 4 contains a clerical error.  IN line 4 the applicant claims “the receive .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 us rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the increased values" in line 3.  There is insufficient antecedent basis for this limitation in the claim; the applicant only previously claims “an increased value”.
Claim 20 recites the limitation “the identified object” in line 4.  IT is unclear as to which identified object the applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 7-10 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20100023163 (Kidd) in view of U.S. Patent No. 6577924 (Kasuga et al).
Regarding claim 1, Kidd discloses a system for sensing and controlling eye contact with a robot (fig. 27), comprising: a robotic figure (fig. 25) with a movable eye (fig. 25, item 2401) with a front outlet (page 8, paragraph 107, for camera); a light source to output light, the light that illuminates the scene the robot is witnessing in page 8, paragraph 107); a light sensor sensing light striking surfaces in a physical space in which the robotic figure is positioned including the output light from the light source, a camera (page 8, paragraph 107); an image processor processing output of the light sensor to identify a location of a target formed by the output light striking one or more surfaces in the physical space and to identify a location of a face of a human in the physical space by locating/ tracking the face of the target (page 8, paragraph 107); and a robot controller (fig. 27, item 2703)generating eye movement control signals for the robotic figure based on the location of the target and the location of the face to position the movable eye to provide eye contact with the human (page 8, paragraph 107).  Kidd does not disclose expressly the front outlet is a front light outlet, that the light source is positioned in the robotic figure to output light through the front light outlet of the eye. 
Kasuga et al discloses the front outlet is a front light outlet, that the light source is positioned in the robotic figure to output light through the front light outlet of the eye by 
Kidd & Kasuga et al are combinable because they are from the same field of endeavor, i.e. robots.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to place an LED in the eye.
The suggestion/motivation for doing so would have been to provide a more user friendly system by having other status indicators.
Therefore, it would have been obvious to combine the system of Kidd with the eye LEDs of Kasuga et al to obtain the invention as specified in claim 1.
Regarding claim 7, Kidd discloses the eye movement control signals (fig. 27, item 2703) cause an eye movement driver (fig,. 25) of the robot to position the movable eye to direct the front outlet of the movable eye toward the location of the face, whereby the target at least partially overlaps the face by making eye contact (page 8, paragraph 107).  Kasuga et al discloses the light outlet (col 12, lines 33-35).  
Regarding claim 8, Kidd discloses the eye movement control signals (fig. 27, item 2703) operate the eye movement driver to position the movable eye to direct the front outlet of the movable eye such that the target at least periodically coincides with a location of an eye on the face by making eye contact (page 8, paragraph 107).  Kasuga et al discloses the light outlet (col 12, lines 33-35).  
Regarding claim 9, Kidd discloses the eye movement control signals further include signals causing the eye movement driver to, during the eye contact with the human, move the movable eye to provide at least one of saccades, smooth pursuit 
Regarding claim 10, Kidd discloses  the signals causing the eye movement driver to, during the eye contact with the human, move the movable eye to provide at least one of saccades, smooth pursuit movements, vergence movements, and vestibulo-ocular movements during movements of a head of the robot containing the movable eye are generated based on values processed by an attention engine, the calculated values made by the attention engine that follows the person, the values being defaults values or defined by human input to match a character or a personality type, the values of a more normal looking human (page 6, paragraph 73).  
Regarding claim 17, Kidd discloses An eye contact method for controlling a robot, comprising: operating a movable eye (fig. 27, item 2703); sensing illumination of a target area by the output light in a physical scene by capturing an image from a camera (page 8, paragraph 107); detecting a location of an object in the physical scene by tracking a face (page 8, paragraph 107); determining the robot is to attend to the object by finding the correct face (page 6, paragraph 75); and moving the movable eye to move the target area to the location of the object (page 8, paragraph 107).  Kasuga et al discloses operating a light source in a robotic figure to output light from the eye (col. 12, lines 33-35).
Regarding claim 18, Kidd discloses the object is a human face and wherein the location of the object includes an area of the human face including a human eye to provide eye contact (page 8, paragraph 107).  
Regarding claim 19, Kidd discloses the determining the robot is to attend to the object comprises: receiving sensor data including a plurality of identified objects in the physical scene including the object, i.e. faces of people in the scene (page 6, paragraph 75); assigning a base value to each of the identified objects, i.e. the last position detected (page 6, paragraph 75); and selecting the object based on a comparison of the assigned base values by seeing if the current location values are within the bounds of maximum likely movement (page 6, paragraph 75Z).  
Regarding claim 20, Kidd discloses determining properties of a subset of the identified objects, wherein the properties are each associated with an increased value, the properties of the maximum likely movement of the object (page 6, paragraph 75), and wherein the method further includes adding the increased values to the base values of associated ones of the identified object prior to the selecting the object based on the comparison by seeing if the bounds match of the current location in order to select the face (page 6, paragraph 75).  
Regarding claim 21, Kidd discloses the determining the robot is to attend to the object further comprises reducing the base value assigned to the object over time by updating the base value to nothing when there is no longer a face (page 6, paragraph 75), and reperforming the selecting step until another one of the identified objects is chosen for attention of the robot by finding the faces in the current full image (page 6, paragraph 75) based on a comparison of the assigned base values, since a comparison of the assigned base values found there was no face within the bounds (page 6, paragraph 75).  



Claims 2, 3, 12-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kidd in view of Kasuga et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20130078600 (Fischer et al).
Regarding claim 2, Kidd (as modified by Kasuga et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Kidd (as modified by Kasuga et al) does not disclose expressly the light sensor is positioned external to the robotic figure.  
Fischer et al discloses the light sensor is positioned external to the robotic figure in an external vision system (pages 6-7, paragraph 76).
Kidd (as modified by Kasuga et al) and Fischer et al are combinable because they are from the same field of endeavor, i.e. robots.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to place the camera external to the robot.
The suggestion/motivation for doing so would have been to provide a more robust, user friendly robot by providing a wider range of view.
Therefore, it would have been obvious to combine Kidd (as modified by Kasuga et al) with the external sensor of Fischer et al to obtain the invention as specified in claim 2.
Regarding claim 3, Fischer et al discloses the light sensor comprises a first camera detecting an image of the physical space using the output light and a second camera detecting an image of the physical space using visible light, since Fischer et al discloses using stereo cameras which are two cameras that detect the light in the scene, and thus output light and visible light (page 7, paragraph 76) and wherein the 
Regarding claim 12, Kidd discloses a system for sensing and controlling eye contact with a robot (fig 25, 27), comprising: a robot with a head including first and second eyes positionable with eye movement drivers (fig. 25, fig. 27, item 2703); a light source for outputting light, i.e. the light that is used to illuminate the scene viewed by robot in fig. 25, a camera for capturing images of a space in field of view of the robot based on all light of the scene including visible light external to the robot (page 8, paragraph 107) wherein a human observer is positioned in space (fig. 15),an image processor processing the images from the camera (fig. 27) to locate a targeted area in the space illuminated by the light and a face of the human observer (page 8, paragraph 107); and a controller running an eye movement module (fig. 27, item 2703) generating control signals for the eye movement drivers to cause the targeted area illuminated by the light to move at least partially onto the face of the human observer by making eye contact (page 8, paragraph 107). Kidd et al does not disclose expressly a light source positioned in the first eye of the robot and mounted for moving with the first eye and for outputting light from the first eye along a center axis of the first eye, and that a camera comprises a first camera capturing an image of a space in field of view of the robot based on the light; a second camera capturing an image of the space based on visible light from a source external to the robot. Kasuga et al discloses a light source positioned in the first eye of the robot and mounted for moving with the first eye and for outputting light from the first eye along a center axis of the first eye by providing LEDs at the eye 
Regarding claim 13, Kidd discloses the control signals are generated to cause the targeted area to be moved onto a portion of the face of the human observer determined by the image processor to contain eyes of the human observer by making eye contact (Page 8, paragraph 107).
Regarding claim 14, Kidd discloses the control signals are generated to move the first and second eyes of the robot to move the targeted area away from and back to the portion of the face of the human observer over an operating time period by generating other areas in which the “eyes” observe (page 6, paragraph 75).  
Regarding claim 16, Kidd discloses wherein the control signals include signals causing the eye movement drivers to, during eye contact with the human observer, move the first and second eyes to provide at least one of saccades, smooth pursuit movements, vergence movements, and vestibulo-ocular movements during movements of the head of the robot containing the first and second eyes (page 6, paragraph 73).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kidd in view of Kasuga et al and Fischer et al, as applied to claim 3 above, and further in view of U.S. Patent Application Publication NO 20030235335 (Yukhin et al).
Regarding claim 4, Kidd (as modified by Kasuga et al and Fischer et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Fischer et al discloses using a 3D/ stereocamera (page 7, paragraph 76) and Kasuga et al discloses an output light as described above.
Kidd (as modified by Kasuga et al and Fischer et al) does not disclose expressly including a beamsplitter positioned between the first and second cameras to receive light reflected from the physical space including a portion of the output light and to transmit a first portion of the received light to the first camera and to reflect a second portion of the receive light to the second camera.  
Yukhin et al discloses including a beamsplitter (fig. 6, item 615) positioned between the first and second cameras (fig. 6, item 642A…N) to receive light reflected from the physical space including light of the scene (fig. 2, item 695 reflecting light) and to transmit a first portion of the received light to the first camera and to reflect a second portion of the receive light to the second camera (fig. 6, arrows up, arrows down).  
Kidd (as modified by Kasuga et al and Fischer et al) & Yukhin et al are combinable because they are from the same field of endeavor, i.e. image capture for tracking.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a beam splitter.
The suggestion/motivation for doing so would have been to provide a more efficient, compact configuration.
Therefore, it would have been obvious to combine the system of Kidd (as modified by Kasuga et al and Fischer et al) with the beam splitting of Yukhin et al to obtain the invention as specified in claim 4.

Allowable Subject Matter
Claims 5 and 15 contain allowable subject matter and would be allowable if Claims 5, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 contains allowable subject matter regarding the light source is an infrared (IR) light source and the light sensor comprises an IR camera and wherein the IR light source is mounted within an inner space of the movable eye to move with the movable eye or is mounted external to the movable eye and directs light onto a mirror positioned in the inner space.  
Claim 15 contains allowable subject matter regarding the light source being an IR light source and the first camera comprising an IR camera of the light source being a laser and the light sensor comprising a camera configured to detect light from the laser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        4/21/2021